Name: Commission Regulation (EEC) No 3311/88 of 26 October 1988 amending Annex II to Council Regulation (EEC) No 4134/86 concerning certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/58 Official Journal of the European Communities 27. 10 . 88 COMMISSION REGULATION (EEC) No 3311/88 of 26 October 1988 amending Annex II to Council Regulation (EEC) No 4134/86 concerning certain textile products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4134/86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan ('), as last amended by Regulation (EEC) No 1653/88 (2), and in particular Article 2 (9) thereof, Whereas Article 2 (9) of Regulation (EEC) No 4134/86 provides that the quantitative limits laid down in Annex II may be adjusted in accordance with the procedure laid down in Article 1 1 to take account of changes in classifi ­ cation following the entry into force of the combined nomenclature ; Whereas it is therefore necessary to amend Annex II to Regulation (EEC) No 4134/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Council Regulation (EEC) No 1023/70 (3), HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 4134/86 is hereby amended in accordance with the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 386, 31 . 12. 1986, p . 1 . O OJ No L 153, 18 . 6. 1988 , p . 1 . (3) OJ No L 124, 8 . 6 . 1970, p. 1 . 27. 10 . 88 Official Journal of the European Communities No L 293/59 ANNEX ANNEX II GROUP I B Quantitative limits from 1 January to 31 DecemberCategory CN code Description Third country Units Member State 1988 1989 1990 1991 1 2 3 (4) 5 6) (7) Taiwan4 (' 1 000 pieces Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted D F I BNL UK IRL DK GR E P 4317 1 274 464 2 203 1 929 41 109 20 32 9 4 335 1 300 492 2 220 1 958 44 113 23 37 11 4 351 1 328 522 2 239 1 987 47 118 26 39 13 4 376 1 351 551 2 255 2015 49 122 29 47 15 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 J EEC 10 398 10 533 10 670 10 810 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 61103091 6110 30 99 Jerseys, pullovers, slip-overs, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, wind ­ cheaters, waister jackets and the like, knitted or crocheted Taiwan 1 000 pieces D F I BNL UK (2) IRL DK GR E P EEC 5 423 650 862 5 360 8 107 39 179 14 26 8 20 668 5 444 689 884 5 367 8 127 41 183 16 31 10 20 792 5 464 728 910 5 372 8 145 42 187 18 39 12 20 917 5 485 766 935 5 378 8 161 44 190 20 49 14 21 042 6 0 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (inclu ­ ding slacks) ; women's or girls woven trousers and slacks, of wool, of cotton or of man-made fibres Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 2 924 216 132 1 334 413 12 48 8 37 7 5 131 .2 945 227 141 1 344 421 13 49 9 38 8 5 195 2 969 237 152 1 353 426 14 51 10 39 9 5 260 2 990 250 161 1 362 433 15 52 11 42 10 5 326 (') See appendix . In category 4 of the appendix, the specific quantities concerning the products o. CN codes 6105 10 00 , 6105 20 10 , 6105 20 90 , e* 6105 90 10 are repealed . (2) The following quantities are exclusively reserved to products which were classified in 1 987 under the definition of coordinate suits (categories 74 and 75) : 1988 : 830 : 1989 : 835 ; 1990 : 840 ; 1991 : 845. No L 293/60 Official Journal of the European Communities 27. 10 . 88 ( 1 ) (2) (3) (4) (5) (6) (7) 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres Taiwan 1 000 pieces D F I BNL UK IRL DK GR E , P EEC 1 611 107 110 616 294 4 20 6 16 4 2 788 1 615 114 116 618 297 4 21 6 17 4 2812 1 620 119 122 620 300 4 22 6 19 4 2 836 1 623 126 127 623 303 4 23 6 21 4 2 860 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man ­ made fibres Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 5 848 165 320 1 295 848 9 16 11 49 8 8 569 5 867 181 339 1 301 862 10v 17 13 55 10 8 655 5 887 199 358 1 308 875 11 18 15 58 12 8 741 5 899 221 377 1 316 888 12 20 16 67 13 8 829 15 6202 1 1 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls' woven overcoats, rain ­ coats and other coats, cloaks and capes ; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) Taiwan 1 000 pieces D ' F I BNL UK IRL DK GR E P EEC 1 330 114 84 180 212 4 21 13 16 3 1 977 1 330 127 94 188 231 4 23 14 22 4 2 037 1 332 139 103 194 251 5 25 15 29 5 2 098 1 333 154 113 201 270 6 27 16 34 6 2 160 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 262 28 13 13 25 1 2 3 10 1 358 262 31 14 14 26 1 2 3 11 1 365 262 33 15 16 27 1 3 3 12 1 373 263 34 16 17 28 1 4 ¢ 3 13 1 380 21 (') ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man ­ made fibres Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 4 020 234 132 656 189 10 58 13 54 10 5 376 4 040 247 140 671 204 10 61 14 59 11 5 457 4 059 260 148 686 221 10 63 15 64 . 12 5 538 4 080 274 156 703 233 11 66 16 70 13 5 622 (') See appendix. 27. 10 . 88 Official Journal of the European Communities No L 293/61 ( 1 ) (2) (3) (4) (5) (6) (7) 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 2 341 128 105 144 162 5 21 7 43 9 2 965 2 342 134 110 149 169 5 22 8 46 10 2 995 2 344 140 115 153 176 5 23 9 49 11 3 025 s 2 347 145 120 158 182 5 24 10 52 12 3 055 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' skirts, including divided skirts Taiwan 1 000 pieces D F I BNL UK IRL DK GR E P EEC 995 67 119 113 157 2 13 4 24 4 1 498 997 72 125 117 166 2 14 4 27 4 1 528 999 76 131 122 175 2 15 4 30 4 1 558 1 001 82 138 126 185 2 16 4 32 4 1 590 28 (') 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool , of cotton or man ­ made fibres Taiwan 1 000 pieces D F I BNL UK (2) IRL DK GR E P EEC 509 57 52 69 912 2 27 3 10 2 1 643 515 60 55 70 938 2 28 3 11 2 1 684 520 64 59 71 965 2 28 3 12 2 1 726 525 69 62 73 991 2 29 3 13 2 1 769 29 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits Taiwan 1 000 pieces UK 34 35 37 39 74 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Taiwan tonnes D F I BNL UK IRL DK GR E P EEC 45 16 18 21 22 2 3 11 3 142 46 19 21 22 24 2 3 12 3 152 46 22 23 24 26 2 3 13 3 162 46 25 25 25 29 2 3 14 3 172 (') See appendix. (J) The following quantities are exclusively reserved to products which were classified in 1987 under the definition of coordinate suits (categories 74 and 75) : 1988 : 805 ; 1989 : 824 ; 1990 : 846 ; 1991 : 867. No L 293/62 Official Journal of the European Communities 27. 10 . 88 ( 1 ) (2) (3) (4) (5) (6) (7) 78 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 , 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 621 1 33 90 6211 41 00 621 1 42 90 6211 43 90 Garments, other than knitted or crocheted, excluding garments of catego ­ ries 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 26, 27, 29 , 68 , 72/76 and 77 Taiwan tonnes D F I BNL UK IRL DK GR E P EEC 1 939 342 245 585 429 29 54 16 25 4 3 668 1 942 370 269 590 463 30 58 18 33 5 3 778 1 943 399 290 596 499 31 63 20 43 7 3 891 1 946 428 311 601 . 535 32 68 22 56 9 4 008 '